SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of the report (Date of earliest event reported): May 5, 2009 CHURCH & DWIGHT CO., INC. (Exact Name of Registrant as Specified in its Charter) Delaware 1-10585 13-4996950 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 469 North Harrison Street, Princeton, New Jersey (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (609) 683-5900
